Citation Nr: 0011717	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for bilateral 
keratoconus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, denied the veteran's claim for a 
disability rating in excess of 30 percent for bilateral 
keratoconus.  This matter was previously before the Board in 
September 1999, at which time the issues on appeal were 
REMANDED to the RO for additional development.  The 
additional development having been completed, the case has 
been returned to the Board for appellate review.

Under 38 U.S.C.A. § 1114(k) (West 1991), special monthly 
compensation is payable for blindness in one eye having light 
perception only.  Under 38 C.F.R. § 3.350(a)(4) (1999), loss 
of use or blindness in one eye will be held to exist when 
there is inability to recognize test letters at one foot and 
when further examination of the eye reveals that perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet is considered of negligible utility.  As 
will be discussed below, eye examinations in recent years 
have revealed visual acuity of the veteran's right eye as 
"count fingers".  The Board finds that this medical 
evidence raises an issue of entitlement to special monthly 
compensation on account of loss of use or blindness of one 
eye.  38 U.S.C.A. § 1114 (k).  This issue is hereby referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  Uncorrected visual acuity in the veteran's right eye is 
not greater than 5/200, and such vision is not correctable 
through the use of contact lenses or otherwise.  

2.  Visual acuity in the veteran's left eye is correctable, 
through the use of contact lenses, to 20/30 for near and 
20/25-1 for far; the use of contact lenses is required for 
the best possible visual acuity. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for bilateral keratoconus have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.75, 
4.83a, 4.84a, Diagnostic Code 6035 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports and treatment records, the transcript of 
the veteran's June 1999 Board hearing, sitting in Jackson, 
Mississippi, and the veteran's written statements.  The Board 
does not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Pursuant to a July 1989 RO rating decision, the veteran was 
initially granted service connection for bilateral 
keratoconus and assigned a 10 percent disability rating, 
effective in April 1987.  In accordance with a June 1991 
rating decision, the RO increased the veteran's disability 
rating for bilateral keratoconus to 30 percent, effective in 
January 1991.  This 30 percent disability rating has remained 
in effect ever since. 

VA outpatient treatment records for the period January 1997 
to November 1997 show that the veteran was seen for vision 
care, including his service-connected bilateral keratoconus.

A November 1997 VA eye examination report recounted the 
veteran's history of having worse symptoms in the right eye, 
which had prevented him from using a contact lens in the 
right eye, causing periods of incapacity due to only having 
the use of one (left) eye.  Objectively, the near visual 
acuity of the right eye, whether corrected or uncorrected, 
was reduced to "count fingers," while at far visual acuity, 
uncorrected vision was 5/200 and corrected vision was 20/400.  
Visual acuity for the left eye was measured as follows: at 
near distance, uncorrected vision was 20/200-2 and 20/100 
corrected, while at far distance, uncorrected visual acuity 
was 21/100-1 and corrected was 20/100+2.  However, with the 
use of a contact lens, near visual acuity was 20/30-2 and far 
visual acuity was 20/30-2.  The diagnoses were refractive 
error and bilateral keratoconus.

VA outpatient treatment records dated in March 1998, April 
1998, and February 1999, indicated that the veteran was seen 
for eye care, including bilateral keratoconus.

A November 1999 VA eye examination report noted the veteran's 
history of bilateral keratoconus and his complaints of eye 
pain and fatigue.  Objectively, near or far visual acuity of 
the right eye, whether corrected or uncorrected, was reduced 
to "count fingers."  Visual acuity for the left eye was 
measured as follows: at near distance, uncorrected vision was 
20/800 and 20/30 corrected with a contact lens, while at far 
distance, uncorrected visual acuity was 20/400 and corrected 
visual acuity was 20/25-1 with a contact lens.  The diagnoses 
were as follows: refractive error; keratoconus - in the right 
eye a contact lens could not be worn nor could vision be 
improved, while in the left eye a contact lens was needed for 
the best visual acuity; and nonproliferative diabetic 
retinopathy in both eyes.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The veteran's disability rating is rated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6035, which states that keratoconus 
shall be evaluated on impairment of corrected visual acuity 
using contact lenses, and that when contact lenses are 
medically required for keratoconus, either unilateral or 
bilateral, the minimum rating will be 30 percent.  

At this juncture, it is noted that the medical evidence 
demonstrates that the veteran is medically required to wear 
contact lenses to correct keratoconus in the left eye.  
Therefore, the veteran has met the criteria for a minimum 30 
percent disability rating. 

In order to determine whether the veteran can be afforded a 
higher disability rating, Diagnostic Code 6035 directs that 
the veteran's disability be rated by using the schedular 
criteria listed for evaluating visual acuity under 38 C.F.R. 
§ 4.84a.  As the medical evidence reveals that the veteran's 
right eye visual acuity is no greater than 5/200, Diagnostic 
Codes 6071-4 are applicable.  Pursuant to these regulations, 
the following disability ratings are available: 

Vision in 1 eye 5/200 (1.5/60):
6071  In the other eye 5/200 
(1.5/60)...........................100 percent
6072  In the other eye 10/200 
(3/60)............................90 percent
6072  In the other eye 15/200 (4.5/60)......................80 
percent
6072  In the other eye 20/200 
(6/60)............................70 percent
6073  In the other eye 20/100 
(6/30)............................60 percent
6073  In the other eye 20/70 
(6/21).............................50 percent
6073  In the other eye 20/50 
(6/15).............................40 percent
6074  In the other eye 20/40 
(6/12).............................30 percent

As was previously noted, the veteran is already assigned a 30 
percent disability rating for his bilateral keratoconus 
pursuant to Diagnostic Code 6035.  In this case, Diagnostic 
Code 6073, which provides for the next higher rating of 40 
percent, is only assignable if the left eye is limited to a 
corrected visual acuity of 20/50.  The medical evidence 
demonstrates that the veteran does not meet this threshold, 
as the most recent eye examination showed that the veteran's 
current corrected left eye near visual acuity is 20/30 and 
that his far visual acuity is 2/25-1.  Therefore, a 
disability rating in excess of 30 percent for the veteran's 
bilateral keratoconus is not warranted.

Although the veteran's written statements and testimony 
contend that his disability warrants a disability rating in 
excess of 30 percent, the veteran's contentions alone are not 
enough to support an increased evaluation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In reaching this decision the Board has also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board concludes that a disability 
rating in excess of 30 percent for his service-connected 
bilateral keratoconus is not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

A disability rating in excess of 30 percent for bilateral 
keratoconus is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

